ON EEHEARING.
PER CURIAM.
At the former hearing of this case we went into the whole ease as upon an appeal from the judgment and order overruling the motion for a new trial. Upon this rehearing our attention for the first time has been called to the fact that the appeal is from the judgment alone.
The pleadings disclose that it is a suit upon a promissory note. The defendants’ answer set up a counterclaim in the nature of a recoupment of damages. Defendants had judgment in the trial court. No error is assigned as against the judgment-roll, nor have we discovered any error therein.
Judgment is affirmed.
NOTE.—As to covenant of warranty, or against encumbrances, as binding covenantor to pay expenses of successfully defending against assaults on title, see note in Ann. Cas. 1913B, 873.